135 Ga. App. 783 (1975)
219 S.E.2d 8
PIERCE
v.
DOWMAN.
50845.
Court of Appeals of Georgia.
Argued June 26, 1975.
Decided September 3, 1975.
Rehearing Denied September 23, 1975.
*784 White & Jewett, C. Lawrence Jewett, for appellant.
T. M. Smith, Jr., Robert G. Tanner, Hunter S. Allen, Jr., for appellee.
PANNELL, Presiding Judge.
The plaintiff brought an action alleging negligence in defendant's failure to advise of the risks involved in a surgical procedure. Plaintiff had developed permanent hoarseness after being treated with a stellate ganglion block. At the close of plaintiff's evidence, the trial judge directed a verdict for defendant. Plaintiff alleges error in the granting of defendant's motion for directed verdict. Held:
Appellant based her action on the "informed consent rule," effective in other states. "Whether or not the `informed consent' rule is applicable in this state, such rule, if applicable, applies only to the duty to warn of the hazards of a correct and proper procedure..." Mull v. Emory University, Inc., 114 Ga. App. 63, 66 (150 SE2d 276); Irwin v. Arrendale, 117 Ga. App. 1, 7 (159 SE2d 719). Appellant produced no expert testimony as to whether permanent hoarseness was a known occurrence of the present procedure, performed in a proper manner. This is not a matter which jurors would know by reason of common knowledge, but it is one concerning highly specialized expert knowledge, requiring expert testimony. "[W]hether the defendant was negligent or acted in an ordinarily skillful manner as a physician ... in advising the husband of the risks involved in treatment and obtaining his consent for treatment, including surgery,... depends ultimately upon evaluation of expert medical opinions." Williams v. Melton, 120 Ga. App. 466 (171 SE2d 318).
The "informed consent rule," if applicable in this state, requires that the plaintiff establish by expert testimony that the hazard is a known complication of the procedure involved. Whether or not plaintiff also failed to prove other elements of her cause of action, it is not necessary to decide.
Judgment affirmed. Quillian and Clark, JJ., concur.